PER CURIAM.
Petitioner has filed with this court a handwritten petition for a Writ of Habeas Corpus. Petitioner is a convicted felon serving his sentence at the state prison after violating parole.
Previously, on June 30, 1964, in Cause No. 10811, 144 Mont. 9, 393 P.2d 778, this Court made a memorandum opinion denying relief. The memo opinion is referred to by petitioner as being “extraneous and open to attack” and “certainly will reflect upon the intelligence and ability of the High Court.”
In our previous opinion we considered the matter of whether a violation of parole operates as a forfeiture of “good time” in the discretion of the Department of Public Institutions. We *60held that it may and cited Hill v. State, 139 Mont. 407, 365 P.2d 44.
In the present application, petitioner urges that such a holding requires that violation of other prison rules, of which he states there approximately were sixty, would likewise apply. Then he recites a rule forbidding the keeping of in excess of two cartons of cigarettes as being an example of what the Board might also consider a violation sufficient to forfeit good time earned.
What the petitioner fails to appreciate is that we referred to the “discretion” of the authorities. Of course, such discretion must be wisely and fairly used; and as we pointed out we are reluctant to interfere with discretionary acts unless it is clearly shown that there has been an abuse of the delegated discretion.
Finding no merit to petitioner’s application, it is hereby denied, as is also his application for appointment of counsel. The proceeding is dismissed.